EXHIBIT 12 - STATEMENT RE: COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (UNAUDITED) Nine Months Ended Fiscal Years Ended (in thousands) November1, 2008A November3, February2, February3, 2007B January28, January29, January31, Consolidated pretax income $ ) $ ) $ Fixed charges (less capitalized interest) Distributed income of equity investees EARNINGS $ ) $ Interest $ Capitalized interest Interest factor in rent expense FIXED CHARGES $ Ratio of earnings to fixed charges ) A The earnings were insufficient to cover fixed charges by approximately $152.1 million.
